district court's inquiry by stating that it was not sure which person was

                   telling the truth about the girlfriend's role in the conspiracy. These

                   comments were within the State's discretion to "comment upon the

                   circumstances of the crime," and we conclude that the State did not breach

                   its obligations under the plea agreement.

                                Second, Matlean contends that the district court committed

                   reversible error by not allowing him to cross-examine a witness who

                   presented victim impact testimony. Matlean did not make a request to

                   cross-examine the witness. Therefore, Matlean's contention that the

                   district court prevented him from doing so lacks merit and he is not

                   entitled to relief on this claim.

                                Third, Matlean contends that the district court was

                   improperly influenced by the victim impact testimony of the victim's wife.

                   "So long as the record does not demonstrate prejudice resulting from

                   consideration of information or accusations founded on facts supported

                   only by impalpable or highly suspect evidence, this court will refrain from

                   interfering with the sentence imposed." Silks v. State, 92 Nev. 91, 94, 545

                   P.2d 1159, 1161 (1976). The witness' statement was not impalpable or

                   highly suspect evidence. See Randell v. State, 109 Nev. 5, 7-8, 846 P.2d

                   278, 280 (1993). Therefore, we conclude that Matlean is not entitled to

                   relief on this claim.

                                Fourth, Matlean asks this court to overrule our opinion in

                   Randell v. State, 109 Nev. 5, 7-8, 846 P.2d 278, 280 (1993), permitting a
SUPREME COURT
        OF
     NEVADA
                                                                           2
(0) 1947A    App
                       1E1
                       -      :1-.11WT,7K.4Micr-wt1 AST.C12 -INEPSTAXA,-
                                         ,e       -*T-    M                    WEIRMEiEfi
                         witness to express an opinion as to a defendant's sentence in a noncapital

                         case. Matlean has offered no persuasive authority in support of his

                         argument and we therefore decline his invitation to revisit this issue.

                                      Having considered Matlean's contentions and concluded that

                         he is not entitled to relief, we

                                      ORDER the judgment of conviction AFFIRMED.



                                                   Hardesty




                         cc: Hon. Michael P. Gibbons, District Judge
                              Kenneth A. Stover
                              Attorney General/Carson City
                              Douglas County District Attorney/Minden
                              Douglas County Clerk




SUPREME COURT
        OF
     NEVADA
                                                               3
(0) 1947A

              MENEMINNIIIMMEE               &WM